Loring, J.
The plaintiff in the first case was driving a two-horse covered wagon along Western Avenue in Brighton, at about eight o’clock p. M. in the month of January, when the right rear wheel “ caught in a cradle hole or rut about two inches deep.” His right wheels were about three feet from the curb on the right side of the street and his left wheels were within three feet of the southerly rail of the inbound track of the defendant corporation. To the left of the inbound track there was an outbound track. The plaintiff found that he was too near the curbstone to pull out to the right, so he turned his horses to the left to pull the wagon out of the hole or rut. Just before he turned them to the left he looked both ways for an approaching car or cars. He saw none coming on the inbound track but he did see on the outbound track the headlight of the car which finally ran him down, about one thousand yards or three quarters of a mile away. When he first turned the horse to the left they were at an angle of forty-five degrees to the wagon, and they were on the inbound track. He then urged them forward, but they did not pull the wagon out of the rut. Then he rested them for a minute or so. Then he turned them still more to the left so that they made an angle of ninety degrees to the wagon, and that brought the horses across the inbound track. He then “ stood up and urged and ‘ chased them ’ forward ” and “ the horses moved ahead across the outbound track, straightening the team out after them, and when the front wheels of the wagon were in the middle of the outbound track ” “ he looked and saw the car eighteen feet away.” He did not have time to jump, but he succeeded in pulling the horses out of the way and the car struck the right forward wheel of the wagon, throwing him to the ground. He testified that he *281thought four or five minutes elapsed between the time when he looked the first time and the time when he was struck, or when he looked just before he was struck. The only direct evidence as to the speed of the car showed that it was going at the rate of fourteen miles an hour.
In Seele v. Boston & Northern Street Railway, 187 Mass. 248, it was held that a plaintiff was guilty of contributory negligence who drove for three quarters of a mile alongside of the defendant’s tracks after looking to see whether a car was coming, and then turned and drove across them without looking again. The same result was reached in Tognazzi v. Milford & Uxbridge Street Railway, 201 Mass. 7, where the plaintiff looked to see whether a car was coming; seeing none, he drove for three hundred feet alongside the tracks, and then turned and drove across them without looking again. In that case there was evidence that there was a clear view of the track for “ several hundred feet.”
In our opinion the case at bar is taken out of those decisions by the fact that the plaintiff here saw the car and that the car was then one thousand yards to three quarters of a mile away. After seeing that the car was then at that distance away, the plaintiff concentrated his attention upon extricating his wagon from the rut in which it was stalled for a period of time which he testified was four or five minutes. The jury would be warranted in not taking his testimony as to the intervening time literally, in inferring that he originally thought that he had time to extricate the wagon from the rut and get across before the car reached him, and in finding that he became so engrossed in what he was doing that without being guilty of negligence he kept on with those endeavors without looking again until just before he was struck. We are therefore of opinion that the presiding judge was right" in submitting the first case to the jury. See in this connection McCrohan v. Davison, 187 Mass. 466; Murphy v. Boston Elevated Railway, 204 Mass. 229; O'Brien v. Lexington & Boston Street Railway, 205 Mass. 182; Hatch v. Boston & Northern Street Railway, 205 Mass. 410.
The second action was for loss of services and for doctors’ bills incurred by the father of the plaintiff in the first action. A father still has an action for doctors’ bills paid or incurred by *282him for the injuries done to his minor son by the tortious act of the defendant. But such an action is a personal action which did not survive at common law. See note to Lane v. Wheatley, 1 Saund. 216; Kearney v. Boston & Worcester Railroad, 9 Cush. 108, 109; Norton v. Sewall, 106 Mass. 143, 144. And it does not survive under our statute as to the survival of actions. R. L. c. 171, § 1. It is not an action of “ tort ... for . . . damage to the person.” That is confined to damage to the person of the decedent and does not include damage to the pocket of the decedent because of damage to the person of another. See Hey v. Prime, 197 Mass. 474, and cases cited. Although a broader construction was given in Mulvey v. Boston, 197 Mass. 178, to similar words in a statute of limitations. Nor is it an action “for damage to . . . personal property.” That “does not apply to mere impoverishing of a man’s estate generally, but requires that damage to some specific property should be alleged and proved.” Cutter v. Hamlen, 147 Mass. 471, 472.
The result is that by the terms of the report the entry in the first action must be judgment on the verdict, and in the second action judgment for the defendant.

So ordered.